 



Exhibit 10.45

Executive Officer Compensation Summary

 



--------------------------------------------------------------------------------



 



Exhibit 10.45

Executive Officer Compensation Summary

     CollaGenex Pharmaceuticals, Inc.’s (the “Company’s”) executive officers
consist of: (i) Colin W. Stewart, President and Chief Executive Officer;
(ii) Nancy C. Broadbent, Chief Financial Officer; (iii) David F. Pfeiffer,
Senior Vice President of Sales and Marketing; (iv) Klaus Theobald, Senior Vice
President and Chief Medical Officer; and (v) Andrew Powell, Vice President and
General Counsel.

     The compensation structure for executive officers of the Company consists
of three components: base salary, a discretionary annual cash bonus and stock
options. The Company does not have employment agreements with any of its
executive officers, but has executed indemnification agreements with each of its
executive officers. In addition, the Company has entered into change of control
agreements with each of Mr. Stewart, Ms. Broadbent, Mr. Pfeiffer and Mr. Powell.

     The Compensation Committee of the Board of Directors (the “Committee”)
seeks to establish base salaries for each position and level of responsibility
that are competitive with those of executive officers at other emerging
pharmaceutical companies. Annual cash bonuses are awarded to executive officers
based on their achievements against a stated list of objectives developed at the
beginning of each year by senior management and the Committee. All executive
officers are awarded option grants upon joining the Company that are competitive
with those at comparable emerging pharmaceutical companies. In addition, the
Committee may award additional stock option grants annually. When granting stock
options, the Committee considers the recommendation of the Company’s Chief
Executive Officer and the relative performance and contributions of each
executive officer.

     Compensation decisions affecting the Company’s executive officers are made
on an annual basis by the Committee. On December 21, 2004, the Committee
approved the terms of compensation (exclusive of option grants) to be paid to
the Company’s executive officers, including the base salary for 2005, as
follows:



  •   Mr. Stewart. The Committee approved a 4% increase in Mr. Stewart’s base
salary for 2005, as well as a $141,750 bonus. As a result of the increase,
Mr. Stewart’s base salary is now $364,000.     •   Ms. Broadbent. The Committee
approved a 4% increase in Ms. Broadbent’s base salary for 2005, as well as a
$90,160 bonus. As a result of the increase, Ms. Broadbent’s base salary is now
$239,200.     •   Mr. Pfeiffer. The Committee approved a 4% increase in
Mr. Pfeiffer’s base salary for 2005, as well as a $83,640 bonus. As a result of
the increase, Mr. Pfeiffer’s base salary is now $255,800. Pursuant to an
Incentive Bonus Agreement dated August 27, 2003 between the Company and
Mr. Pfeiffer, in September 2004 Mr. Pfeiffer received an incentive bonus equal
to $238,680. Under the terms of such Agreement, the incentive bonus was payable
only if (i) Mr. Pfeiffer remained actively employed with the Company

 



--------------------------------------------------------------------------------



 



      through August 27, 2004, or (ii) the Company terminated Mr. Pfeiffer’s
employment without cause prior to August 27, 2004.     •   Mr. Theobald. The
Committee approved a 4% increase in Mr. Theobald’s base salary for 2005, as well
as a $77,500 bonus. As a result of the increase, Mr. Theobald’s base salary is
now $260,000.     •   Mr. Powell. The Committee approved a $16,500 bonus for
Mr. Powell. Mr. Powell was also paid a bonus of $25,000 in connection with the
commencement of his employment with the Company in September 2004. Mr. Powell’s
base salary remains at $230,000.

 